DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on October 26, 2022, in which claims 1, 10, 11, 13, and 18 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (US 2009/0164495) in view of Warshawsky (US 2006/0106851) further in view of Wu et al. (US 2020/0151746).
Regarding claim 1, MacLeod teaches a device (computer or handheld device [0027]), comprising: a processing system including a processor of a controller, the processing system being connected to a communication network (read on [0030]) and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations  (read on network device [0030]), the operations comprising: instantiating a data collector agent at a network edge of the communication network, wherein the data collector agent determines a type of data to be collected for executing an application, determines a data collection procedure including a data collection algorithm selected in accordance with the application, and performs the data collection procedure, resulting in collected data (i.e., When data needs to be collected, an inventory engine reads the meta-meta model and instantiates a collector to collect and store information in the database as specified by the meta-meta model which determines what type of data is to be collected and how the data is to be collected [0002], [0049], [0093]), wherein the data collection procedure comprises selecting, from a set of data items available to the data collector agent, a subset of the data item ([0092]); configuring a data processing module to process the collected data in accordance with the application, wherein the data processing module is connected to the data collector agent and to a database, wherein the data processing module comprises a data streaming system (i.e., System 300 includes a user interface 301 that may be used to configure and set-up other system 300 components as described below. In one embodiment, user interface 301 provides a wizard for setting up inventory collectors (also referred to as data collectors or collectors) for collecting information regarding networked devices. The wizard may receive various inputs from a user, including without limitation, customer (i.e. user) information, network domain name, type of network device or any other information [0051]-[0052]); configuring a monitoring module connected to the controller for monitoring performance of the data processing module (i.e., Collector manager 303 controls overall data collection schedule, i.e. collector manager 303 schedules when each collector may collect network device information based on a meta-meta model for each of the collectors. Collector manager 303 also stores collected network device information in database 312 that is described below. The meta-meta model may be used to determine where data should be stored [0054]-[0055]); and storing the collected data at the database, wherein the database is accessible via a web server to a user device communicating on the network (i.e., Collector manager 303 also stores collected network device information in database [0055]).  
MacLeod does not specifically teach monitoring the status of the database and storing collected data in real-time.
However, the preceding limitation is known in the art of communications. Warshawsky teaches the database monitoring console may use a SSH (secured shell) API (application programming interface) to connect to monitored databases and constantly obtain real-time data collected by database monitoring agents. These data may be processed by a database performance real-time data analysis and transformation module, a real-time data visualization module, and/or a real-time data alert module [0031], [0038]-[0039]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Warshawsky within the system of MacLeod in order monitor in real-time performance and availability issues impacting databases.
MacLeod in view of Warshawsky does not specifically teach the application comprises predicting one or more key performance indicators (KPIs) of interest on the communication network.
However,  a user device 114, in accordance with an example embodiment, configured to allow for generating actionable KPI-driven customer segments for predicting customer outcomes using a KPI analytics system 116. The preceding limitation is known in the art of communications. Wu teaches user device may be configured to support the KPI analytics system 116 (as a standalone or networked device). For example, the user device 114 may store and execute software/instructions to facilitate interactions between a user and the KPI analytics system 116 via the user interface 118 of the user device ([0038], [0043]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Wu within the system of MacLeod in view of Warshawsky in order to facilitate the exchange of information between the user devices and the server(s) 108 for carrying out actionable KPI-driven customer segmentation.
Regarding claim 2. MacLeod in view of Warshawsky further in view of Wu teaches all the limitations above. MacLeod further teaches instantiating an additional physical or virtual data collector agent at a regional data center of the network data (i.e., When data needs to be collected, an inventory engine reads the meta-meta model and instantiates a collector to collect and store information in the database as specified by the meta-meta model which determines what type of data is to be collected and how the data is to be collected [0002], [0049], [0093], the database 312 is a centralized database [0067]).
Regarding claim 13, MacLeod teaches a method comprising: instantiating a data collector agent at a network edge of the communication network, wherein the data collector agent determines a type of data to be collected for executing an application, determines a data collection procedure including a data collection algorithm selected in accordance with the application, and performs the data collection procedure, resulting in collected data (i.e., When data needs to be collected, an inventory engine reads the meta-meta model and instantiates a collector to collect and store information in the database as specified by the meta-meta model which determines what type of data is to be collected and how the data is to be collected [0002], [0049], [0093]), wherein the data collection procedure comprises selecting, from a set of data items available to the data collector agent, a subset of the data item ([0092]); configuring a data processing module to process the collected data in accordance with the application, wherein the data processing module is connected to the data collector agent and to a database, wherein the data processing module comprises a data streaming system (i.e., System 300 includes a user interface 301 that may be used to configure and set-up other system 300 components as described below. In one embodiment, user interface 301 provides a wizard for setting up inventory collectors (also referred to as data collectors or collectors) for collecting information regarding networked devices. The wizard may receive various inputs from a user, including without limitation, customer (i.e. user) information, network domain name, type of network device or any other information [0051]-[0052]); configuring a monitoring module connected to the controller for monitoring performance of the data processing module (i.e., Collector manager 303 controls overall data collection schedule, i.e. collector manager 303 schedules when each collector may collect network device information based on a meta-meta model for each of the collectors. Collector manager 303 also stores collected network device information in database 312 that is described below. The meta-meta model may be used to determine where data should be stored [0054]-[0055]); and storing the collected data at the database, wherein the database is accessible via a web server to a user device communicating on the network (i.e., Collector manager 303 also stores collected network device information in database [0055]).  
MacLeod does not specifically teach monitoring the status of the database and storing collected data in real-time.
However, the preceding limitation is known in the art of communications. Warshawsky teaches the database monitoring console may use a SSH (secured shell) API (application programming interface) to connect to monitored databases and constantly obtain real-time data collected by database monitoring agents. These data may be processed by a database performance real-time data analysis and transformation module, a real-time data visualization module, and/or a real-time data alert module [0031], [0038]-[0039]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Warshawsky within the system of MacLeod in order monitor in real-time performance and availability issues impacting databases.
MacLeod in view of Warshawsky does not specifically teach the application comprises predicting one or more key performance indicators (KPIs) of interest on the communication network.
However,  a user device 114, in accordance with an example embodiment, configured to allow for generating actionable KPI-driven customer segments for predicting customer outcomes using a KPI analytics system 116. The preceding limitation is known in the art of communications. Wu teaches user device may be configured to support the KPI analytics system 116 (as a standalone or networked device). For example, the user device 114 may store and execute software/instructions to facilitate interactions between a user and the KPI analytics system 116 via the user interface 118 of the user device ([0038], [0043]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Wu within the system of MacLeod in view of Warshawsky in order to facilitate the exchange of information between the user devices and the server(s) 108 for carrying out actionable KPI-driven customer segmentation.
Regarding claim 18, MacLeod teaches a non-transitory machine-readable medium comprising executable instructions that, when executed by the processing system including a processor of a controller, facilitate performance of operations  (read on network device [0030]), the operations comprising: instantiating a data collector agent at a network edge of the communication network, wherein the data collector agent determines a type of data to be collected for executing an application, determines a data collection procedure including a data collection algorithm selected in accordance with the application, and performs the data collection procedure, resulting in collected data (i.e., When data needs to be collected, an inventory engine reads the meta-meta model and instantiates a collector to collect and store information in the database as specified by the meta-meta model which determines what type of data is to be collected and how the data is to be collected [0002], [0049], [0093]), wherein the data collection procedure comprises selecting, from a set of data items available to the data collector agent, a subset of the data item ([0092]); configuring a data processing module to process the collected data in accordance with the application, wherein the data processing module is connected to the data collector agent and to a database, wherein the data processing module comprises a data streaming system (i.e., System 300 includes a user interface 301 that may be used to configure and set-up other system 300 components as described below. In one embodiment, user interface 301 provides a wizard for setting up inventory collectors (also referred to as data collectors or collectors) for collecting information regarding networked devices. The wizard may receive various inputs from a user, including without limitation, customer (i.e. user) information, network domain name, type of network device or any other information [0051]-[0052]); configuring a monitoring module connected to the controller for monitoring performance of the data processing module (i.e., Collector manager 303 controls overall data collection schedule, i.e. collector manager 303 schedules when each collector may collect network device information based on a meta-meta model for each of the collectors. Collector manager 303 also stores collected network device information in database 312 that is described below. The meta-meta model may be used to determine where data should be stored [0054]-[0055]); and storing the collected data at the database, wherein the database is accessible via a web server to a user device communicating on the network (i.e., Collector manager 303 also stores collected network device information in database [0055]).  
MacLeod does not specifically teach monitoring the status of the database and storing collected data in real-time.
However, the preceding limitation is known in the art of communications. Warshawsky teaches the database monitoring console may use a SSH (secured shell) API (application programming interface) to connect to monitored databases and constantly obtain real-time data collected by database monitoring agents. These data may be processed by a database performance real-time data analysis and transformation module, a real-time data visualization module, and/or a real-time data alert module [0031], [0038]-[0039]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Warshawsky within the system of MacLeod in order monitor in real-time performance and availability issues impacting databases.
MacLeod in view of Warshawsky does not specifically teach the application comprises predicting one or more key performance indicators (KPIs) of interest on the communication network.
However,  a user device 114, in accordance with an example embodiment, configured to allow for generating actionable KPI-driven customer segments for predicting customer outcomes using a KPI analytics system 116. The preceding limitation is known in the art of communications. Wu teaches user device may be configured to support the KPI analytics system 116 (as a standalone or networked device). For example, the user device 114 may store and execute software/instructions to facilitate interactions between a user and the KPI analytics system 116 via the user interface 118 of the user device ([0038], [0043]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Wu within the system of MacLeod in view of Warshawsky in order to facilitate the exchange of information between the user devices and the server(s) 108 for carrying out actionable KPI-driven customer segmentation.
Claims 3-4, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod in view of Warshawsky and Wu further in view of Hoberman (US 2019/0004773).  
Regarding claims 3-4, MacLeod in view of Warshawsky and Wu teaches all the limitations except the data collection algorithm comprises a machine learning / artificial intelligence (ML/AI) algorithm and the operations further comprise training the ML/AJ algorithm. 
However, the preceding limitations are known in the art of communications. Hoberman teaches the machine learning component 230 can include one or more machine learning algorithms 231 that are configured to analyze the data stored in the database 240 (e.g., the collected data 241) and/or other data for a variety of purposes. In certain embodiments, the machine learning algorithms 231 analyze the collected data 241 to optimize the products and/or services being offered by the third-party systems 130. For example, the machine learning algorithms 231 analyze the collected data 241 (e.g., which may be aggregated over time) to identify rules, parameters, and/or other features of the products that can be modified or removed to optimize the products and/or services being offered. The machine learning component 230 may display recommendations to change or modify such data on an interface along with statistics associated with the analysis of the stored data. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hobermann within the system of MacLeod in view of Warshawsky and Wu in order to use the machine learning algorithms configured to analyze contents of the database 240 to identify rules that have a negative impact on the underwriting process for the insurance products and/or services. 
Regarding claims 14, 19, MacLeod in view of Warshawsky and Wu teaches all the limitations except the data collection algorithm comprises a machine learning / artificial intelligence (ML/AI) algorithm and the operations further comprise training the ML/AJ algorithm. 
However, the preceding limitations are known in the art of communications. Hoberman teaches the machine learning component 230 can include one or more machine learning algorithms 231 that are configured to analyze the data stored in the database 240 (e.g., the collected data 241) and/or other data for a variety of purposes. In certain embodiments, the machine learning algorithms 231 analyze the collected data 241 to optimize the products and/or services being offered by the third-party systems 130. For example, the machine learning algorithms 231 analyze the collected data 241 (e.g., which may be aggregated over time) to identify rules, parameters, and/or other features of the products that can be modified or removed to optimize the products and/or services being offered. The machine learning component 230 may display recommendations to change or modify such data on an interface along with statistics associated with the analysis of the stored data. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hobermann within the system of MacLeod in view of Warshawsky and Wu in order to use the machine learning algorithms configured to analyze contents of the database 240 to identify rules that have a negative impact on the underwriting process for the insurance products and/or services. 
Regarding claim 8, MacLeod in view of Warshawsky and Wu teaches all the limitations except the user device accesses the web server using a portal, a graphical user interface (GUI), or a combination thereof.  
However, the preceding limitation is known in the art of communications. Hoberman teaches after an electronic form has been created, the development and deployment platform provides an integration tool that enables the electronic form to be deployed (e.g., by making the form available to end-users in a public and/or private setting)… Any data collected by the electronic form (via the GUI and/or API associated with the form) can be stored in one or more databases ([0024]), the GUI-based development environment provided by the development and deployment platform described herein can facilitate electronic, real-time, and dynamic form creation by providing users with customizable, pre-packaged software components that can be dragged-and-dropped into a development window for creating the electronic forms ([0028]-[0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hobermann within the system of MacLeod in view of Warshawsky and Wu in order to enable users to easily define and customize rulesets for the electronic forms being created and/or modified.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (US 2009/0164495) in view of Warshawsky and Wu further in view of Sharma (US 2022/0086846).  
Regarding claim 9, MacLeod in view of Warshawsky and Wu teaches all the limitations except the communication network comprises a software- defined network, and wherein the operations further comprise configuring the software- defined network.
However, the preceding limitation is known in the art of communications. Sharma teaches Web traffic and streaming services also suffer from latency issues, as discussed above. For static content, Content Delivery Networks (CDNs) mitigate the latency issues by distributing the content closer to the users and thus, reducing the number of hops between the users. Therefore, traditional network vendors have evolved from traditional routing to Software Defined/Content Delivery Networking (SDN/CDN) to intent-based routing ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Sharma within the system of MacLeod in view of Warshawsky and Wu in order to make network administration much more flexible and improve network performance.
Claims 1, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (US 2009/0164495) in view of Han et al. (US 2021/0104335) further in view of Wu et al. (US 2020/0151746).
Regarding claim 1, MacLeod teaches a device (computer or handheld device [0027]), comprising: a processing system including a processor of a controller, the processing system being connected to a communication network (read on [0030]) and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations  (read on network device [0030]), the operations comprising: instantiating a data collector agent at a network edge of the communication network, wherein the data collector agent determines a type of data to be collected for executing an application, determines a data collection procedure including a data collection algorithm selected in accordance with the application, and performs the data collection procedure, resulting in collected data (i.e., When data needs to be collected, an inventory engine reads the meta-meta model and instantiates a collector to collect and store information in the database as specified by the meta-meta model which determines what type of data is to be collected and how the data is to be collected [0002], [0049], [0093]), wherein the data collection procedure comprises selecting, from a set of data items available to the data collector agent, a subset of the data item ([0092]); configuring a data processing module to process the collected data in accordance with the application, wherein the data processing module is connected to the data collector agent and to a database, wherein the data processing module comprises a data streaming system (i.e., System 300 includes a user interface 301 that may be used to configure and set-up other system 300 components as described below. In one embodiment, user interface 301 provides a wizard for setting up inventory collectors (also referred to as data collectors or collectors) for collecting information regarding networked devices. The wizard may receive various inputs from a user, including without limitation, customer (i.e. user) information, network domain name, type of network device or any other information [0051]-[0052]); configuring a monitoring module connected to the controller for monitoring performance of the data processing module (i.e., Collector manager 303 controls overall data collection schedule, i.e. collector manager 303 schedules when each collector may collect network device information based on a meta-meta model for each of the collectors. Collector manager 303 also stores collected network device information in database 312 that is described below. The meta-meta model may be used to determine where data should be stored [0054]-[0055]); and storing the collected data at the database, wherein the database is accessible via a web server to a user device communicating on the network (i.e., Collector manager 303 also stores collected network device information in database [0055]).  
MacLeod does not specifically teach monitoring the status of the database and storing collected data in real-time.
However, the preceding limitation is known in the art of communications. Han teaches a livestock monitoring system (LMS) to monitor access to a virtual fence and an abnormal behavior of the moving object, wherein the LMS unit is provided with a big data analysis module for real-time monitoring to perform real-time data collection, storage, and processing, in which the LMS unit collects a large amount of scanning data and sensor state information, performs data cleansing, normalization, and verification on the collected data, performs normalization and preprocessing to efficiently process massive data, performs preprocessing on the moving route and the data of the moving object, and extracts descriptive statistics of the preprocessed data to obtain real-time route analysis data and moving route prediction data ([0045], [0091], [0130]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Han within the system of MacLeod in order to collect data for storage and monitor access to a virtual fence and an abnormal behavior of a moving object in real-time.
MacLeod in view of Han does not specifically teach the application comprises predicting one or more key performance indicators (KPIs) of interest on the communication network.
However,  a user device 114, in accordance with an example embodiment, configured to allow for generating actionable KPI-driven customer segments for predicting customer outcomes using a KPI analytics system 116. The preceding limitation is known in the art of communications. Wu teaches user device may be configured to support the KPI analytics system 116 (as a standalone or networked device). For example, the user device 114 may store and execute software/instructions to facilitate interactions between a user and the KPI analytics system 116 via the user interface 118 of the user device ([0038], [0043]). Therefore. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Wu within the system of MacLeod in view of Han in order to facilitate the exchange of information between the user devices and the server(s) 108 for carrying out actionable KPI-driven customer segmentation.

Allowable Subject Matter
Claims 5-7, 10-12, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643